Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e). The provisional application does not disclose the following limitations recited in the current claims: providing at least one channel over the array of nanoscale wells, wherein the at least one channel comprises regions of greater and lesser confinement (claim 92(b)); applying a driving force to the solution to move the template nucleic acids through the channel over the nanoscale wells, wherein the regions of lesser confinement serve as entropic barriers to delay or substantially prevent progress of the template nucleic acids along the channel (claim 92(d)); the regions of lesser confinement are located near the nanoscale wells, such that the entropic barriers posed by the regions of lesser confinement serve to enrich the concentration of the template nucleic acids over the nanoscale wells (claim 93); the regions of greater and lesser confinement are alternately spaced alone the channel (claim 95); and the regions of greater confinement have a dept of between about 5 nm and about 500 nm, about 2 nm and about 100 nm, about 30 nm and about 50 nm (claims 96-98). Therefore, the effective filing date of instant claims 92-105 is considered to be 07/21/2017.

State of the Claims
Claims 92-105 are examined.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Instant specification does not disclose the limitations in claims 92(d) and 93 that recite “the regions of lesser confinement serve as entropic barriers to delay” and “the regions of lesser confinement are located near the nanoscale wells,” respectively. It’s the opposite of what the claim states as to how the region of lesser confinement (that is a wide region of the channel) could be considered to delay the nucleic acids when it appears from the disclosure that it is in fact the regions of greater confinement (the narrower regions of the channel) that serve this function. The specification in paragraph 41 teaches that it is regions of greater confinement that have this function. The specification in paragraph 41 further teaches that the regions of greater confinement are located near the nanoscale wells, such that the entropic barriers posed by the regions of greater confinement serve to enrich the concentration of the template nucleic acids over the nanoscale wells. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 92-100, 102, and 104-105 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden (US 2014/0318965) in view of Ronaghi et al. (US 8,702,948 B2; hereinafter as “Ronaghi”) and Han et al. (US 6,635,163 B1; hereinafter as “Han”)
Regarding claim 92, Hayden teaches a method for the delivery of template DNA 
to an array of nanoscale wells (e.g., a ZMW array) (paras 7, 43 and 48). Hayden teaches applying a solution comprising template nucleic acids on the surface of a ZMW array and diffusing the molecules into the wells (paras 7, 43 and 48). Hayden teaches applying a driving force (e.g., an electrical potential) to the solution overlaying an array of nanoscale wells and moving the template nucleic acids into the nanoscale wells (paras 7, 10, 43, and 48). Hayden teaches allowing the template nucleic acids to passively diffuse from the solution to the surface an array of nanoscale wells and move farther into the nanoscale wells, thereby delivering template nucleic acids to nanoscale wells (para 48). 
Regarding claim 94, Hayden teaches that the driving force comprises an electrical potential (paras 7 and 51). 

Regarding claim 102, Hayden teaches immobilizing the complexes to the bottom of the nanoscale wells (paras 7, 9, 30, and 55).
Regarding claim 105, Hayden teaches analyzing the template nucleic acids by DNA sequencing within the nanoscale wells (paras 55-59). 
	Hayden does not teach at least one channel over the array of nanoscale wells wherein the channel comprises regions of greater and lesser confinement. Hayden further does not teach that the regions of lesser confinement serve as entropic barriers to delay or prevent the progress of the template nucleic acids along the channel. 
	However, Ronaghi teaches delivering template nucleic acids to nanoscale wells in a microfluidic device (figure 1; abstract; col 3, lines 3-9; col 4, lines 50-57). Ronaghi teaches the microfluidic device to have at least one fluid channel over the array of nanoscale wells (col 4, lines 50-57). Ronaghi teaches that controlled electric fields regulate transport, concentration, denaturation of single- and double-stranded oligonucleotides, and discrimination among oligonucleotides based on binding strengths; thus, adjusting the electric field strength serves as entropic barriers to delay or substantially prevent the progress of the molecules along the channel (col 3, lines 14-19; col 4, lines 40-47). 
	Han teaches a microfluidic device for moving small molecules (e.g., DNA or protein polymers) comprising at least one channel, and the channel includes a combination of constrained and unconstrained regions (figure 1; abstract; claim 1). Han teaches that constrained regions have a thickness lesser than unstrained regions in the 
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the method taught by Hayden so as to have included at least one channel over an array of nanoscale wells to efficiently direct template nucleic acids into individual wells as taught by Ronaghi. It would also have been obvious to one having ordinary skill in the art to have modified Hayden in view of Ronaghi to have included greater and lesser confinement in the nanofluidic channel to delay the molecules along the channel or to control or manipulate the flow of molecules in nanofluidic or microfluidic channels as taught by Han. The ordinary artisan would have been motivated to use channel(s) to deliver template nucleic acids to nanoscale wells because the use of precisely defined channel structure over the array of nanoscale wells allows controlling (e.g., restricting) the flow of fluids for high-throughput analysis. Additionally, the suggested modification would have a reasonable expectancy of success as they are readily practiced in the same field of microfluidics. 

Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the method taught by Hayden in view of Ronaghi so as to have included a thin region near the nanoscale well to enrich the concentration of the template nucleic acids because the thin regions of the channel are sufficiently small to act as constrictions to the flow of small objects, such as DNA molecules or proteins, as taught by Han. The ordinary artisan would have been motivated to use the thin region of the channel for the benefit of enriching the concentration of the template nucleic acids because the precisely defined channel structure enables controlling the flow of fluids for high-throughput analysis. 
Regarding claims 95 and 96-98, Hayden in view of Ronaghi does not teach that the regions of greater and lesser confinement are alternatively spaced along the channel, wherein the regions of greater confinement have a dept of between about 5 nm and about 500nm, about 2nm and about 100 nm, or about 30 nm and about 50 nm.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the method taught by Hayden in view of Ronaghi so as to have used a flow channel incorporating alternating thin and thick regions because the regions can operate as a filter or sieving structure as taught by Han. The ordinary artisan would have been motivated to use the alternating thin and thick regions because the thin regions are sufficiently small to act as constrictions to the flow of small objects, such as DNA molecules, proteins, or other similarly-sized particles, while the thick regions allow molecules to relax for more efficient control or manipulate the flow of molecules in the channel. 
Regarding claim 99, Hayden in view of Ronaghi does not teach that a driving force to move the solution comprises a first phase and a second phase, wherein the first phase comprises high driving force to load the template nucleic acids into the channel and the second phase comprises reducing the driving force to collect the molecules at the entropic barriers. The teachings of Hayden in view of Ronaghi described supra are fully incorporated here. Han teaches that an electric field is applied as a driving force to move DNA molecules in the nanofluidic sieving channel (col 5, lines 49-52; col 6, lines 1-6). Han teaches the level of electric field applied to the nanofluidic channel, wherein high driving force moves molecules irrespective of the molecule size and reducing the 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the method taught by Hayden in view of Ronaghi so as to have 
applied high driving force to load the template nucleic acids into the channel to move all the molecules at the same speed as a first phase, and subsequently reduce the driving force as a second phase to collect the molecules near the nanoscale wells. The ordinary artisan would have been motivated to use a driving force for the first and second phases because the driving force, such as an electric field, enables controlling the flow of fluids in the channel and is accurately adjustable for specific molecules to be collected as demonstrated by Han. 
Regarding claim 104, Hayden in view of Ronaghi does not explicitly teach that at least one channel comprises a number of channels equal to the number of columns of nanoscale wells that are present in the array. However, Han teaches a microfluidic device with at least one fluid channel and a reaction area (e.g., a well, chamber, tube, or other physical areas) defined to communicate with the fluid channel (col 4, lines 50-64). The reaction area comprises an opening or exposure to a fluid channel and a bottom offset from the fluid channel, and the device is constructed for fluid flow in a direction transverse to the reaction area opening (col 4, lines 50-64). 
. 
Claims 101 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden (US 2014/0318965) in view of Ronaghi (US 8,702,948 B2) and Han (US 6,635,163 B1) as applied to claims 92-100, 102, and 104-105 above, and further in view of Eid (Eid et al., 2009, Science, vol 323, pages 133-138). 
The teachings of Hayden in view of Ronaghi and Han described supra are 
fully incorporated here.
Regarding claim 101, Hayden in view of Ronaghi and Han does not explicitly teach that the complexes of the template nucleic acids and a polymerase enzyme comprise a primer hybridized to the template nucleic acid. However, Eid, incorporated by reference in Hayden, teaches that primer is hybridized to the template nucleic complexed with polymerase (figure 2A). Eid teaches a single molecule of DNA template complexed with DNA polymerase is immobilized at the bottom of a ZMW nanoscale well, and subsequently, DNA sequence is determined by detecting fluorescence from 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the method taught by Hayden in view of Ronaghi so as to have 
incorporated a primer that hybridizes to the template nucleic acid because the DNA polymerase activity requires the hybridized primers to be extended. The ordinary artisan would have been motivated to use the primer hybridized to the template nucleic acid because it allows real-time sequencing by using a DNA polymerase that could perform uninterrupted template-directed synthesis within zero-mode waveguide nanostructure arrays as demonstrated by Eid (abstract in Eid).  	
	Regarding claim 103, Hayden in view of Ronaghi and Han does not explicitly teach that the immobilizing complex comprises an interaction between a first reaction moiety on the bottom and a second on the polymerase enzyme or template nucleic acid. However, Eid, incorporated by reference in Hayden, teaches selective immobilization of DNA polymerase to the bottom glass surface of the ZMW nanoscale well, wherein a first reaction moiety (i.e., biotin-polyethyleneglycol-trimethoxysilane) on the bottom to enable specific attachment of the polymerase carrying a second reaction moiety (i.e., N-terminal biotin tag) (supplementary material, page 1). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified the method taught by Hayden in view of Ronaghi so as to have incorporated a first reaction moiety on the bottom of a nanoscale well and a second reaction moiety on the polymerase enzyme to enable selective immobilization of DNA polymerase molecules in the detection zone of the nanoscale well. The ordinary artisan 

Conclusion
No claims are allowed. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K HAN whose telephone number is (571)272-0120. The examiner can normally be reached Mon-Fri from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS KIYEONG HAN/Examiner, Art Unit 1635                                                                                                                                                                                                        
/JULIET C SWITZER/Primary Examiner, Art Unit 1634